— Order unanimously affirmed without costs. Memorandum: Defendant, a New York resident, appeals from denial of her motion to enforce a Pennsylvania divorce decree and to increase child support. Supreme Court properly held that it lacked jurisdiction over plaintiff. CPLR 302 (b) authorizes jurisdiction over nonresidents in matrimonial actions in specified circumstances. Although defendant argues that New York was the matrimonial domicile of the parties before their separation, no such proof is contained in the record. (Appeal from Order of Supreme Court, Orleans County, Wolf, Jr., J.— Modify Support.) Present — Denman, P. J., Pine, Balio, Fallon and Davis, JJ.